IN THE
                 TENTH COURT OF APPEALS

                      No. 10-22-00015-CR

DARRELL WAYNE INGRAM,
                                           Appellant
v.

THE CITY OF ITASCA, TEXAS,
                                           Appellee



                From the Itasca Municipal Court
                       Hill County, Texas
                   Trial Court No. DU 11 1820

                              &

                      No. 10-22-00016-CR

              IN RE DARRELL WAYNE INGRAM



                     Original Proceeding


                 MEMORANDUM OPINION
        In Cause No. 10-22-00016-CR, Darrell Wayne Ingram, acting pro se, has filed a

petition for writ of mandamus seeking to compel the Hill County District Clerk to file

and transmit a copy of Ingram’s “motion to enter a plea of guilty for time served on

tickets/court fines & fees” to the Itasca Municipal Court to be addressed on the merits.

Ingram has also filed a “Notice of Appeal” in which he states that he moves this Court

“to file this his motion for notice of appeal, pursuant to Rule 25(b), Tex. R. App. Proc.”

The notice of appeal has been filed in Cause No. 10-22-00015-CR. Ingram states in his

petition for writ of mandamus that he “moves this Court to acknowledge the fact that he

did file his motion for notice of appeal in support to give this Court jurisdiction to hear

his ‘motion to enter a plea of guilty for time served on tickets/court fines & fees.’”

        We begin by addressing Ingram’s petition for writ of mandamus. We do not have

jurisdiction to issue a writ of mandamus against a district clerk unless necessary to

enforce our jurisdiction. In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.]

2006, orig. proceeding); see TEX. GOV’T CODE ANN. § 22.221(a), (b). Ingram has not shown

that a writ of mandamus directed to the district clerk is necessary to enforce our

jurisdiction. Accordingly, Ingram’s petition for writ of mandamus is dismissed for want

of jurisdiction.

        We now turn to Ingram’s appeal. Jurisdiction must be expressly given to the

courts of appeals. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); In re Ford,

553 S.W.3d 728, 731 (Tex. App.—Waco 2018, orig. proceeding).             The standard for

determining jurisdiction is not whether the appeal is precluded by law, but whether the

appeal is authorized by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.

Ingram v. City of Itasca                                                                 Page 2
2008); Ford, 553 S.W.3d at 731. Generally, a criminal defendant may only appeal from a

final judgment. State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990); see TEX.

CODE CRIM. PROC. ANN. art. 44.02 (“A defendant in any criminal action has the right of

appeal under the rules hereinafter prescribed.”); TEX. GOV’T CODE ANN. § 30.00014(a) (“A

defendant has the right of appeal from a judgment or conviction in a municipal court of

record.”).

         Here, Ingram’s notice of appeal fails to identify any judgment or order from which

he desires to appeal, and his petition for writ of mandamus indicates that there is no

appealable order or final judgment from which he may appeal. Accordingly, Ingram’s

appeal is dismissed for want of jurisdiction.

        Notwithstanding that we are dismissing this appeal, Ingram may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Ingram desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See id. R. 68.2(a).




                                                 MATT JOHNSON
                                                 Justice



Ingram v. City of Itasca                                                             Page 3
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed, appeal dismissed
Opinion delivered and filed February 2, 2022
Do not publish
[OT06]




Ingram v. City of Itasca                       Page 4